Citation Nr: 0806895	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  02-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
lumbar spine injury with degenerative arthritis and 
osteophytosis (lumbar spine injury) on an extraschedular 
basis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1970.

This appeal is from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  

The July 2006 Board of Veterans' Appeals (Board) decision 
denied entitlement to an increased rating for a lumbar spine 
injury on a schedular basis, and remanded the issues of 
entitlement to an increased rating for a lumbar spine injury 
on an extraschedular basis and TDIU for further development.  
An administrative review decision by the VA Director of 
Compensation and Pension Service dated in April 2007 denied 
entitlement to an increased rating for a lumbar spine injury 
on an extraschedular basis and TDIU.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

Factors which would render impractical the application of 
regular schedular standards in the evaluation of the 
veteran's service-connected lumbar spine injury are not 
shown, including frequent periods of hospital care or a 
marked interference with employment solely attributable to 
the disability in question.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent on an extraschedular basis for lumbar spine injury 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran was provided pre-adjudication notice by letter 
dated in July 2006.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  The notice discussed the specific criteria regarding 
entitlement to an increased rating on an extraschedular 
basis, including the effects of his disability on his 
employment and daily life and, thus VA's duty to notify him 
of the information and evidence necessary to substantiate the 
claim has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  In October 
2007, the veteran stated that he had no additional evidence 
to submit.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in 38 C.F.R. § 3.321 an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  Even if the veteran's 
low back disability impacts his ability to work, such 
impairment has already been contemplated by the applicable 
schedular criteria and does not constitute marked 
interference with employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the disability rating itself is 
recognition that industrial capabilities are impaired).  
In accordance with the Board's Remand, an administrative 
review decision by the VA Director of Compensation and 
Pension Service dated in April 2007 considered entitlement to 
an increased rating for a lumbar spine injury on an 
extraschedular basis and entitlement to TDIU.  

In that decision, the Director reviewed the relevant evidence 
of record, none of which demonstrated such an unusual or 
exception disability picture that would render the 
application of the regular schedular criteria as impractical 
for the lumbar spine injury.  Significantly, the Director 
noted that the August 2000 examination report by a private 
physician put forth by the veteran as justification for 
extraschedular consideration referred, in fact, to someone 
other than the veteran. 

The Director noted that, given the August 2000 examination 
report by a private physician did not pertain to the veteran, 
there was no medical evidence of record that the veteran was 
unable to maintain gainful employment based on his service-
connected disability.  And, while the veteran submitted a 
statement by a private employer that he left employment 
because he was unable to lift heavy boxes, that statement 
alone does not demonstrate unemployability. 

The preponderance of the evidence is against the veteran's 
claim for an extraschedular evaluation for his lumbar spine 
injury and for a total rating based on unemployability; there 
is no doubt to be resoled; and neither an extraschedular 
evaluation for the back disability or a total rating based on 
unemployability is not warranted.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In accordance with the Board's Remand, an administrative 
review decision by the



ORDER

Entitlement to an increased rating for residuals of lumbar 
spine injury with degenerative arthritis and osteophytosis on 
an extraschedular basis is denied.  


REMAND

In its July 2006 decision, the Board referred the issues of 
entitlement to secondary service connection for an acquired 
somatoform disorder and diabetes due to herbicide exposure.  
These claims have not yet been adjudicated.  The veteran's 
appeal for TDIU is inextricably intertwined with these 
claims, inasmuch as a grant of service connection for either 
disability could affect the outcome of the TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further 
consideration of the TDIU claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


Accordingly, the case is REMANDED for the following action:

Adjudicate the veteran's claims for 
entitlement to secondary service 
connection for an acquired somatoform 
disorder and diabetes due to herbicide 
exposure.  When the adjudications are 
completed, readjudicate the claim for a 
TDIU.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


